190 F.2d 559
George HARTMAN and Hazel Hartman, Petitioners,v.Fred J. LAUCHLI, Trustee of Hartman Corporation of America, et al.
No. 14381.
United States Court of Appeals Eighth Circuit.
July 17, 1951.

Wm. J. Becker, Clayton, Mo., for petitioners.
Kenneth Teasdale, St. Louis, Mo., for Fred J. Lauchli, Trustee of Hartman Corp. of America.
PER CURIAM.


1
Petitioners granted, on motion, permission to file in the United States District Court for the Eastern District of Missouri complaint in the nature of a bill of review, etc.